Dear Senator Romero:
You have requested an opinion of this office as to the location of the east and west boundaries of the Atchafalaya Basin Floodway (ABF) in relation to the protection levees and the levee servitudes.
The location of these boundaries is important because lands acquired within the ABF by the United States, the State of Louisiana or other entities listed in La.R.S. 31:149(C) are subject to the reservation of imprescriptible mineral rights, even if the lands are subsequently transferred to a third person.
La.R.S. 31:149(D) defines the ABF as "that area bounded by U.S. Highway 190 on the north, U.S. Highway 90 on the south, the East Atchafalaya Basin Protection levee on the east, and the West Atchafalaya Basin Protection levee on the west." A boundary is defined in La.C.C. Art. 784
as "the line of separation between contiguous lands."
Applying the above authorities to the question asked in your request, it is the opinion of this office that the boundaries of the ABF on the east and west are the eastern and western most lines on the land side of the levees that separates the land acquired for the permanent levee servitude from the lands contiguous thereto.
If this office can be of any further service to you in this matter, please do not hesitate to contact us.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________ ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp
DATE REQUESTED: November 18, 2002 DATE RELEASED: January 3, 2003